DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a binder, classified in C08F 220/06.
II. Claims 4-7, drawn to a negative electrode, classified in H01M 2004/027.
III. Claims 8-10, drawn to a method of producing a battery, classified in H01M 4/139.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the binder is not limited to use in an electrode, and similar types of polymers are known for use in a variety of applications, including medical coatings, layers in nonwoven materials, and personal care products.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the binder is not limited to use in an electrode, and similar types of polymers are known for use in a variety of applications, including medical coatings, layers in nonwoven materials, and personal care products.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the electrode can be prepared by conventional methods of preparing electrodes and batteries having polymer binders, having different steps differing it temperatures, water concentration in the binder and crosslinking conditions.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups present inventions which are distinct and are separately searched and classified. The search for the invention of one group would not overlap that of another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Shen Bin Wu on 1/20/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-3.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over George (WO 82/00147 A1).
George teaches a polymer in aqueous solution, wherein the polymer comprises:

    PNG
    media_image1.png
    293
    536
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    49
    495
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    86
    547
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    295
    531
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    109
    522
    media_image5.png
    Greyscale

Therefore, when a third monomer is included, a preferred monomer is methacrlamide, and the polymer of the reference comprises ~5% of methacrylamide, 65-90% acrylic acid (-COOH ), and 5-35 % of hydroxyethyl methacrylate, a preferred monomer for monomer the second comonomer, which falls within the scope of the instant claims 1-3.
The reference teaches that up to 95% of the acid groups may be neutralized with a base, thus if the acid groups are neutralized, the polymer would have a pH close to neutral (7), and be just slightly acidic, and would be expected to fall within the claimed range of 5-7. The reference does not teach that the material is in particulate form, thus the reference material meets the limitations of the instant claim 3. 
Given the teachings of the reference it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of George, wherein the polymer includes a third monomer, the monomer being a (meth)acrylamide. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haruta et al (JP 2013-168323 and its machine translation).
Haruta et al disclose a polymer in aqueous solution comprising a monomer such as hydroxyethyl (meth)acrylate (monomer (f), 0.1 to 20%[0026], [0029], [0030]), an acidic group-containing monomer (monomer (b), 0.1 to 25%, [0020]-[0024]), and a (meth)acrylamide (monomer (e ), 0.1 to 20%; [0026]-[0030]), however, the total of the monomers (d) to (f) is 20% and no examples employing both provide a fair teaching or suggestion to one of ordinary skill in the art to include the monomers in amounts falling within the claimed range.
Fan et al  (CN106146730) teaches a polymer having units in amounts as claimed, but teaches that the pH is adjusted to 8, which is outside the currently claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722